IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-11044
                          Summary Calendar



DAVID SELVER,

                                        Plaintiff-Appellant,

versus

FORD MOTOR CREDIT CO.,

                                        Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:02-CV-1667
                       --------------------
                         January 24, 2003

Before JOLLY, JONES and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     David Selver, # 160221, moves for leave to proceed in forma

pauperis (IFP) and challenges the district court’s certification

that his appeal is not taken in good faith.       See 28 U.S.C.

§ 1915(a)(3); FED. R. APP. P. 24(a); Baugh v. Taylor, 117 F.3d

197, 202 (5th Cir. 1997).   Selver challenges the district court’s

determination that diversity of citizenship between the parties

was lacking.    See 28 U.S.C. § 1332.    Selver repeatedly alleged in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-11044
                                 -2-

the district court and he argues on appeal that the sole named

defendant, the Ford Motor Credit Company, is a Texas company;

Selver does not dispute that he is a Texas resident.    Selver

failed to allege sufficient facts in his pleadings establishing

diversity of citizenship.   The district court properly dismissed

the action for lack of subject matter jurisdiction.     See Getty

Oil Corp., a Div. of Texaco, Inc. v. Insurance Co. of N. America,

841 F.2d 1254, 1258 (5th Cir. 1988); Stafford v. Mobil Oil Corp.,

945 F.2d 803, 804-06 (5th Cir. 1991).

     Selver’s appeal is without arguable merit and is frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).    Selver’s

IFP motion is denied, and the appeal is dismissed.

     IFP DENIED; APPEAL DISMISSED. 5TH CIR. R. 42.2.